201 F.2d 838
KELLNERv.METCALF, Deputy United States Marshal.
No. 13309.
United States Court of Appeals Ninth Circuit.
February 3, 1953.

John D. Shaw, Anchorage, Alaska, for appellant.
Seaborn J. Buckalew, Anchorage, Alaska, for appellee.
Before MATHEWS, STEPHENS and ORR, Circuit Judges.
PER CURIAM.


1
This appeal was taken on January 14, 1952, in a habeas corpus proceeding (No. A-7424) in the District Court for the Territory of Alaska, Third Division. It purports to be an appeal from a judgment denying a petition for a writ of habeas corpus. Actually, there was no such judgment. Appellant, a prisoner in custody of appellee, a deputy United States marshal, petitioned the District Court for a writ of habeas corpus on December 26, 1951. The writ was issued on December 26, 1951, and was served on appellee on December 27, 1951. Appellee filed a return and produced the body of appellant before the District Court on December 28, 1951. Hearings were had on December 28, 1951, January 4, 1952, and January 11, 1952, but no judgment was ever signed, filed or entered. Therefore the appeal is dismissed.